      Case 1:19-cv-10475-LGS-DCF Document 18 Filed 01/27/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


ANNIE FARMER,

               Plaintiff,                                   CASE NO: 19-cv-10475-LGS-DCF


v.

DARREN K. INDYKE and RICHARD D. KAHN,
in their capacities as the executors of the
ESTATE OF JEFFREY EDWARD EPSTEIN and
GHISLAINE MAXWELL,


               Defendants.

_____________________________________

     NOTICE OF PLAINTIFF’S MOTION TO APPROVE ALTERNATE SERVICE
         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(e)(1)

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law dated January

27, 2020, Plaintiff Annie Farmer will move this Court for an order granting Plaintiff’s Motion to

Approve Alternative Service Pursuant to Federal Rule of Civil Procedure 4(e)(1) upon Defendant

Ghislaine Maxwell and finding that the service efforts made by Plaintiff’s counsel are sufficient

to notify Defendant Maxwell of the claims against her in this matter.
      Case 1:19-cv-10475-LGS-DCF Document 18 Filed 01/27/20 Page 2 of 2



Dated: January 27, 2020                  Respectfully Submitted,


                                         /s/ Joshua I. Schiller

                                         David Boies
                                         BOIES SCHILLER FLEXNER LLP
                                         333 Main Street
                                         Armonk, NY 10504
                                         (914) 749-8200

                                         Joshua I. Schiller
                                         BOIES SCHILLER FLEXNER LLP
                                         55 Hudson Yards
                                         New York, NY 10001
                                         (212) 446-2300

                                         Sigrid McCawley
                                         (Pro Hac Vice)
                                         BOIES SCHILLER FLEXNER LLP
                                         401 E. Las Olas Blvd., Suite 1200
                                         Ft. Lauderdale, FL 33301
                                         (954) 356-0011

                                         Counsel for Plaintiff, Annie Farmer
